Case 1:20-cv-22034-RNS Document 1 Entered on FLSD Docket 05/15/2020 Page 1 of 4


                                                                                                                                                                                                                             FILEO By                                      o,
                                                                                                                                                                                                                                                                             c.
                                                                                                     I
                                                                                                     G                                                  -Awvr tm l
                                                                                                                                                                 zrA fyd1fWv -                                                .

                                       -       .- -
                                                     '                             -
                                                                                               kQEBx))s
                                                                                           - - - -
                                                                                                      l-
                                                                                                       o
                                                                                                       '
                                                                                                       .
                                                                                                       -s
                                                                                                       ll-
                                                                                                     .- -
                                                                                                         ,
                                                                                                         :)
                                                                                                          cE
                                                                                                           z--.-.
                                                                                                                --     - .-- - - --            -        --              --.- -.-- --        -- - --       -- - ..-       .-       -- -


                                                  %Mru .-A tm% lra-     T.-k)&-r?e vr /gfazzo > -                                                                                                                                                        -

                                                           (y1-vq: qxl cmzzirr-cw rxco & ?-Fv.:/eA1l,#uz,.
                                                                                       . ..                                            -
                                                                                                                                                                                                                                                                   .


                                                 g.
                                                  f-cvvhTr-xntt&lc.ea t Ac uALc4+ lzTf 6utE.Amz-c-p.ff                                                                                                         - -                                                                 .


                                                 L
                                                 vu tt-
                                                      v,w-w otlm o..f)xy r
                                                                         -c
                                                                          -nh
                                                                            -érsA-o/-fz.
                                                                                       v.Aàl.W 4 ê+ &tb         .f                         -
                                                                                                                                                                                                                                                     -


                                                              Ie-
                                                                Tïprw l&1-TY-TI--
                                                                                Y OT-IW ITXO/ V 1l<%%
                                                                                                    -q -                                                                                                                  -


                                                      o Tm >',p..stV -ezut
                                                                        -.-A-y.m axc.4lav& O aawl/ztvot<so                                                                                                           ,-


                                                       > x!s Ce-AdmTy A Tw-ozv uxk o'1
                                                       AA                                 t& œ;-11-Lk.!&.
                                                                                                        1.
                                                                                                         î-                                                                                                    .


                                                                                   vp-:-,.Ti.
                                                                                            t> z.:u<t i A1I.
                                                                                                           &f- vtl1 > r'
                                                                                                                       A:)>                            ..                                                       .-                                                 +
                                                      -
                                                       lkwtlmw:rw catn:l o/-l-'
                                                                              T1txpo Pec y.e<û-zvfcr/'at                                                                                .                                 .                                            -                   -

                                                      c-p-
                                                         assKo -cow-zz-ronssiv-At---zxztlszzoswlsyzts wé4/                                                          -
                                                                                                                                                                                                                                                                                       .-

                               -                      ToaAAG c VGG O TA)TILL VAZ-:E                                                                                         -                                                                a / X<                        -

               -                   . .-        g&..r amw #1tJt.m q4 & ùE&4).
                                                                           f)t-t .oa + twaxl .TYt                                          -
                                                                                                                                                                                                                                   - -                                                     .
                                               r os.          eA! VTTCZ/X.LL-4lloweo zxp vv.
                                                                                           sull
                                                                                           'C -q                                                                            m
                                                                                                                                                                                                                                                             ps A)h<
                       ----                        > mG F-awf- % xwJ% -As  A,%=f.sT-nJAA- wzztàr))Iomcl         .
                                                                                                                                                                                                                                             -

          - - -            -       - .     .   f=f-7JD u-n7
                                                          W -N   1#7.T2 V Z .AX s& UA)fAqf.m T& Qàw E
                                                                       -                                               .
                                                                                                                                                                                               -                                         -
                                                      T '
     -.----,-                                     TCA- Ac.-Fv .xt'
                                                                 xp .4 Mxmtsp-p a oss v.w o 'u>. &cwr s
                                                                   -           .                                                                                        -                                      .                   -

                                                        r-p& w-&Lt TA)Xu r..oTAç-;cê
                                               uc.h--Al-'                                            -                                                      -


                        - . 'YAV-cCX.-fA -N $/ynoucxlvo oovzoyy
                                                              m'1cf<s-7.  yM- s.
                                                                               k
                                                                               yi)
                                                                                .. ( .
                                                                                                                                                                                                      .


                       ---                                                                                                                                              -


                           Rs
                            Y4-  1.014
                                     .8bofo cxAttz.whD worf.rs 417lr   llf---
                                                                            & tx'.lw
                                                                                   t77
                                                                                     y                                                                                                         .               -


                              uv-ex rxhr-fc, I g,uu lzqaawm
                                                          -
                                                             nAlftss c/-- -zElvA.t                                               . .                            -       .                                            -                                                                 -
     -    . -      .                           x-
                                                aw ctltg. :fA)Jw oo
                           .
                                                                                                                                       -
                                                                                                                                               c&eA401A1,7rwp& à!
                                                                                                                                                                :v: #y.#fûbqf-
    .-     .           -           -
                                                          s% rNmt.-% > i-$soA> v Ep-ovr< -r8L ixT&>                                                                                                                                              -


                                                              Tgf.to.
                                                                    vvwtt
                                                                        ry-v -r
                                                                              tv-m kf.-
                                                                                      tlcwz
                                                                                          .
                                                                                          kEu                                                                                                                            .
                                                                                                                                                                                                                                       wc
                                                                                                                                                                                                                                        -ttt.w c
     .-. .--                       -                     4mf-.flAy-e omaa4yl-..rfllL-frg-rAzecmu
                                                                                              n      -
                                           4l>m'
                                               .1..&sV ?
                                                       4--îxo<op.m%7K z.LL .i.ralsztfzaaf V.-N sw                                                           -                                                                      -                                       -       .


        s u -.,
               A-mc AN-A;?x%% T'     <-Jm.m:w tazaso/'.w v tlcy.       -



        y--      yw jv
                     :wxq zcmr
                             - wV ,        tvL l!yftq%qi.kvg-p             .


    ' -5.
       ,t. :-
            ts a-
                nxtur.
                     *k.
                       --xï% tvïvî=rq- omcuzacow.y :cyjyyy sss                                                                                                                      .



                                               cf-ff? AA
                                                       'lfz-x-tlllzlrz-r4ts -'fzaohtv..
                                                                               -
                                                                                      s.Ftw ?-ss wxr-à v c                                                                                                                    -                                            - -

                                                 -   uJGll A$ --
                                                               r->!R w &f-.
                                                                          O g-qo--w (l&-woct--btEtdi T& Tttt
                                                                                   .                                 - .                                                        -


    > y-:#:       Joqwa 'tAt-
     .                                                                                 '

                                    .j--%x>-).,x-:r,nlf.uwp ..it-àaoorv-w so           -    .-
                                                                                                                                                                                                                                             -
     tttjx 1
           .: g< -l.                                                                                                                                                                                                                                                           -




             of-.-()(th:l,?-x
                            j--wgwrr z/fr AcT.f.          Iut
                               .



                            c.
                             + wz 4                          t.-qj7 D(r   A'zYJ-7)ltL-Af.   A!%%y                                                               .




              Src
                 ) 1        - ' 7#.f
                                       7.fA.
                                            -
                                            t.4c   .r-wxacafrazrcvî-cllfxw'
                                          ,.rc$-(3'-7 2% w&y.xyàyol-ryq-:t),)sAfl7.
                                                                                   ln-yAy'c.c- -            .
                                                                                                                                                                                                                                                               .



                                                                                       '-
                                                                                        yrL,..zG-                                ..            ...--            -                                  --

              ltA &&.   -mc;'   $?.
                                  4xf:e.?.h /!. 7. - ''
                                                      ?1IJ'
                                                          s-z-!l''yhz.h'
                                                                       c- ft).
                                                              .-
                                                                               C.-Tv
                                                                               .    -:
                                                                                     -ôk zyk'y,                              .
                                                                                                                                                                                                   --..-.

                                           f-VT.1A lûrV -'Aïïtlp'lz
         . -       -           -

                                                                   t-4ovw-l.yàav&-4t&WzltY
                                                                       .           .                                              .
                                                                                                                                                                                                                                                              -.-
Case 1:20-cv-22034-RNS Document 1 Entered on FLSD Docket 05/15/2020 Page 2 of 4




                                              '       '
                                                          .-
                                                                  jozly):..-
                                                                           ?
                                                                           !
                                                                           -E->r
                                                                           $   -?v
                                                                                 ..
                                                                                  o- .---
                                                                                        uI)--1l..
                                                                                                -ooz.u-'
                                                                                                       r-kr
                                                                                                          ' p -.                                                                                                                                                                                                           '
      .             .          -       .                             -
                                                                         *%           -
                                                                                          tk'
                                                                                            .
                                                                                            çlkw'
                                                                                                y
                                                                                                >)'
                                                                                                  v'y- s.
                                                                                                        --f.f?p-?l
                                                                                                                 è
                                                                                                                 c-flcz
                                                                                                                      sz!
                                                                                                                        .
                                                                                                                        w
                                                                                                                        -.-
                                                                                                                          .
                                                                                                                          r.
                                                                                                                           /1s                                                                                                                      .
                                                                                                                                                                                                                                                                        s f7
                                                                                                                                                                                                                                                                           -..                                         - - - -- .

     -          -         -            - -
                                                      ff tèpo
                                                          -
                                                                     -   -   C'
                                                                              .1l
                                                                                -.
                                                                                 fnf-7--yA/z.-
                                                                                             t. z-
                                                                                                 'G-,,Ag .'$;fj'jLL(,
                                                                                                                    LL.
                                                                                                                      --v,t:.
                                                                                                                            t''
                                                                                                                              $
                                                                                                                              -1z--l'7'z1az     .                                               .
                                                                                                                                                                                                                                               ,                                             -.
                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                           - .- - -
                                                                                                                                                                                                                                                                                                                       ,

                                                                                                                                                                                                                                                                                                                                    -. -

                                                       é- -                           -
                                                                                          %hî)7
                                                                                              :'x-                                    o/tJ'
                                                                                                                                          w
                                                                                                                                          7.-w-
                                                                                                                                              p:1/ #îJ'So.-'1'11f-
                                                                                                                                                                 --JY.f'
                                                                                                                                                                       .
                                                                                                                                                                       'T
                                                                                                                                                                        .                   .-                  ..                                                              .        --          -- - .-               . --            .
                                                                                                                                                                     .,
                                                                     è -. -.cw--tVf
                                                               -hoT (1
                                                      o-v z?nM v     .            --'
                                                                                    sc              .                                                   -
                                                                                                                                                            '
                                                                                                                                                                                         zrtzul,L'dz.-:
                                                                                                                                                                                                      '-tklyv/rr-roz-'
                                                                                                                                                                                                            -        :k
                                                                                                                                                                                                                     l
                                                              rpubzklq- g/cc--ré                                                                                                        r + c,vvtlenq          v#---                                                .                                              .

                                                                         ,   t(L--Sk W -                                         /W tL          -
                                                                                                                                                    2-Xz?
                                                                                                                                                        :
                                                                                                                                                        )-.-
                                                                                                                                                           Y û7C'
                                                                                                                                                                UXC---X
                                                                                                                                                                      IvJ%C'.
                                                                                                                                                                            :.
                                                                                                                                                                             1.?
                                                                                                                                                                               zlf-
                                                  T .a'
                                                      .
                                                      I
                                                      :W XAc
                                                           ,.ttz%-
                                                                 lya-fou/
                                                                        u7w 1)t.
                                                                               )7.3
                                                                                  .
                                                                                  /13'
                                                                                     1)m ':.(,&.
                                                                                               d                                                                                                                                                                                                                                       .

                                                  lt-AY &Q.
                                                      -         t-;- -wl!t-&c..
                                                                             - --J) wl?w z1q #-Xc        - zqLl-b u6ln                                                              .                         .- .                                                                                                     -        -

                                               !2z)f7E.h-lê.
                                                           !;.-.'7'-(z ?/z-î.--.
                                                                              Pz-z ),..-7-
                                                                                    ?    ,,.
                                                                                           'tv
                                                                                          -. --o -- tt,.-,'
                                                                                                        .
                                                                                                          .1--*1 'iLLulL f.
                                                                                                                .
                                                                                                                                      -.                    .                                                           -                                     .-                                           -

                                                 a.xicqx  t.c-zx. - w r)( èr-     a -
                                                                                  .     Tz/r-- Xqy-7-.q  .r-(q.l ?-sl/.c- t-zlp-J/--                -           --                          -.
                                                 Co
    - .- - - - - -- - .- - -                 :
                                               y=
                                              ..-. -l
                                                    ef'
                                                      //   V I XY                .'   42   '
                                                                                           --       V/ JX -F t  /j.-'j
                                                                                                               y .,
                                                                                                                     l--.u'/4''
                                                                                                                     '        1
                                                                                                                              e.t/                  .
                                                                                                                                                                                                                                                                 ,i v-                                             .           - -         .
    .-.--.-. --.------------.-.-----.-- !. - .-
                                         ,.
                                               /'s. 3'fl$. L --/C:
                                                              - ..    r-'
                                                                        &.
                                                                         d.
                                                                          -
                                                                          1-- ''.s       '     ..
                                                                                                  H(Ap w ?s.?i'''?? z/zt./? y
                                                                                                                             *'('',?,..                                                 ..--.-.- -                                       -
                                                                                                                                                                                                                                                                 ,

                                                                                                                                                                                                                                                                                             -                         .               -

                                                                                                                                                                                             ,Y')//!z1)A(r(.>/-A--.
                                                                                                                                 -                                                                  -.                                                                       ?
                                                  r?o                            N                                       4                                                                                      ..

                                                                                                                                                                                                                  h//-q
                                                                                                                                                                                                                      -'-,
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                         .K ..-.
                                                                                                                                                                                                                                                         .                           . .



                                                      e+à.crco-u s                              - -      lztrz.
                                                                                                              r
                                                                                                              /vruz/$*0 zl/?o-w lzr-rov-
                                                                                                                                       'v t)rVv/pv-                                                                                                                                                                                    .

                                                        q -T.
                                                            -IA7.'3
                                                  - 1                         vJzOFr) 5E<1-/
                                                                                               - -- .



                                                                                               .
                                                                                               /.
                                                                                                ,.7
                                                                                                  -/
                                                                                                     Ilfl
                                                                                                    ''
                                                                                                   -/=
                                                                                                     7
                                                                                                        pf''--tt4 ..f-:-xX '7af.f)-
                                                                                                        z@).tWo-&'
                                                                                                                 ,
                                                                                                                 z4&#-p.)
                                                                                                                        ?-
                                                                                                     :'& ' ' wztt/-- c?Kv
                                                                                                                         Q-TIIL'                                                                                -



                                                                                                                                                                                                                                                                        -                                                          -
                                                  '
                                                  ?-'o vzzrz
                                                     g(joc ,at$.()4-r7    #.IJ7:.jjfish'v47 1                                                                            '



                                                                    .( J.1,lq' f' '. ',4.-2 L
                                                          '
                                                              -
                                                                                             j.
                                                                                              -
                                                                                              %-
                                                                                               t7DC-,
                                                                                                    7
                                                                                                    -.. -kLq
                                                                                                         -
                                                                                                   - yo tz
                                                                                                           h
                                                                                                           ''
                                                                                                            ,
                                                                                                            -
                                                                                                            .
                                                                                                            ,
                                                                                                            b'
                                                                                                             a'<'
                                                                                                                ). -$y'-
                                                                                                                       .
                                                                                                                       l
                                                                                                                       L'-----.-                                     .-

                                                          -       --
                                                                         '        '
                                                                                                    -    .
                                                                                                                                                                                                                     ..                                      .. .Z ., Z                                         - .... .
              .A J) tV                                          .-Cf:        -!,.zz.-.7'>I&---zw !=à)p.p.-t! -
                                                                        .iylzvthî/ o'z' !                                                                   e
                                                                                                                                                            .                                                                                                       . -     z                .             .-          .- -



    ---.
       --.
         -.       7..
          -- hc u-# t'-f-q.
                          -- -zfm
                                -ss--6-ss Tbz-m ayxj--         p-v-.?,/L--dt?J)    r -(?------                                                                       -


                     -k,k-fcr-- (%'
                  p--'               h?:7 ''',',.1-cr(u v'..LLL,v-1-.-LI--fv-.,
                                                                              3(,
                                                                                <.p',,
                                                                                     !z1 .r
                                                                                          - . .- .                                                      -       -    -   .,-                                                            ,- .                        -                                              .


    -            -- - -                       -X mL-,v                                              .   1l
                                                                                                         i
                                                                                                         !-
                                                                                                          1s
                                                                                                           !q)
                                                                                                             -
                                                                                                             14
                                                                                                              ,8(k
                                                                                                              .  -
                                                                                                                 :
                                                                                                                 '
                                                                                                                 .
                                                                                                                 --------r:1-,'/.ir;t.
                                                                                                                 '                   '-                     l
                                                                                                                                                            k
                                                                                                                                                            û''
                                                                                                                                                            '
                                                                                                                                                    ..---- -. 1trr-'ï.ï.
                                                                                                                                                                       l
                                                                                                                                                                       !'
                                                                                                                                                                        )
                                                                                                                                                                        ;(
                                                                                                                                                                         -7
                                                                                                                                                                          ?)
                                                                                                                                                                           k?'
                                                                                                                                                                             k4
                                                                                                                                                                              7
                                                                                                                                                                              r7
                                                                                                                                                                               --4:
                                                                                                                                                                               -
                                                                                                                                                                                  2--
                                                                                                                                                                                    :t
                                                                                                                                                                                     k?
                                                                                                                                                                                      p-,-
                                                                                                                                                                                      ,  t --T
                                                                                                                                                                                         --. è?).q).---:.---. -
                                                                                                                                                                                            ;-.--
                                                                                                                                                                                                    '
                                                                                                                                                                                                         -.-  )r    -t.',!-.-.
                                                                                                                                                                                                               -zrts.        @:--'
                                                                                                                                                                                                                                 r-
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                  @  ,q1-.
                                                                                                                                                                                                                                   Et:
                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                     ï
                                                                                                                                                                                                                                     .         -.
                                                                                                                                                                                                                                                    '?
                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                     ''
                                                                                                                                                                                                                                                                   -.-.---
                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                         . -k               -
                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                   ...         -

                                             ,Jz,g-X---.
                                                       1-)j1---y
                                                               jy-FkXogm
                                                                       g y<-
                                                                           ykJ,
                                                                              yy
                                                                             :..,y-
                                                                               --y--&?,,
                                                                                       sy
                                                                                       yy.uj-yy-.yy yyp
                                                                                       :                                 - .-         .-   -.           .
                                                                                                                                                                                                                                          ,    .

                                                                                                                                                                                                                                                                                                                       - -         . .
                                                                                                                                                            .
                                                                                                                                                                                                                                                                                 j - ..
                                               11.Fk (1.013)Y l7L''. -7YX, ucz
                                                                             uè1                                                                                                                        '
    .
    ------.
          -.
           ---.
              -tzo..
                   '-
                    -/
                    u:-
                      -L--
                         M 1.& L-.
                            l,   yLzi'h-.   ,-Kv--
                                        -1.1.    /f  .--...'.?/1..,
                                                  t--,kpt-
                                                                   /
                                                                  I'
                                                                    .- ,-k-
                                                                          .
                                                                          z
                                                                          ;-XtL1
                                                                   ,tL1-// .
                                                                                .
                                                                                -/)
                                                                                  t
                                                                                  '-
                                                                                   z-
                                                                               ./1 J-
                                                                                    )z
                                                                                      .
                                                                                      Nu-?-.
                                                                                     .-3l -
                                                                                            .
                                                                                            7#
                                                                                           /.
                                                                                            z
                                                                                              ..
                                                                                               F-(---                                                                                            -      a
                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                      .

    -'------- '
              ,
              ..        y yo                                                   yy.m,
                                                                                   -y-r             o( .
                                                                                      yyy.ssym,,yyy.y
                                                                                      -                %y                            ygy
                                                                                                                                                        -


                                                                                                                                                        .y.yq,
                                                                                                                                                             .
                                                                                                                                                             s
                                                                                                                                                             y,.                                                                          ,
                                                                                                                                                                                                                                                                                                      .



               ...
                 tAmx
                    'FT ..
                         !tlz-f-                                                                    .
                                                                                                    y)/
                                                                                                      (
                                                                                                      ;jsr               .       .                          .        .                  .                                           -    -, .


                                             '
                                             r /y4 *
                                                   7--T-
                                                       lz-t%l
                                                            -k
                                                             y--7/6 -f-Lt1l1I
                                                                     - --
                                                                            lL--
                                                                               1MI-, t/
                                                                                      Q--.*.
                                                                                          -.5-wtx./-4f'
                                                                                                      ,
                                                                                                      D--
    .
    -.--.-.-../
              .
              -
              f/J!---zug -7.77174:.-1)zrz--, c7?J--u'.s'
                       szz                             v'zt-.-uk y1:t-l)cxz4.wvrg--?4.t?  5- -                                   -.                                                         -        .                      .


              *--                        'f----k1z1(1L'V.-1
                                                          ..1
                                                            ,--2,.
                                                                 d
                                                                 -) A1  X1 '
                                                                           (''
                                                                             lh-
                 $/ - s i                                                      1).:f-
                                                                                    f?zt?
                                                                                    ,      .
                                                                                           Jc'-
                                                                                        - CJ                        ..
                                                                                                                                                                                                    - .-            ...--.u                                         - -.                     ..                    .

                                                                                                            ,   w r -. x .,1 -vzlJxe ?k-.3rzrc -,
                                                                                                                                                -
                                                                                                                                                    kT wr';
                                                                                                                                                ï#-v.                                               .                   -                                                                .

                                               - --   %
                                                      % l&                                          .   4314,l ??
                                                                                                                Jblgm
                                                                                                                    z:-sàw.ûu on--b,%<-//41 zfér -t--                                                     .                                         -                                                - -

                                                         &L'f-T.c)& ./-
                                                                      ïC%A'rr,
                                                                             .W V                        .                                                                         4t&-/T &.rrrezAr                 -                                                                    #           - ,

                                                      /v.
                                                        6Y--V--   7:r-& lzAA.:e -                                            ,                                           -         .-        -                 - -              .        -     . -           .               . -         .           -



     '''''-
              w.-w ..                        - -..- .- - --          -.- - .- -...-- -.-..- .
                    .   ....                                                                - --.-..----.- --- .- - - -- --- ..- -..- .-- ..- .- -.--                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                      ..- .-- .-- -.-- -..
                               -   .
                                                                                                                                                                         - .- - .-.--                                                                   .--- .- -.--.....- -
                                                                                                                                                                                                                                                                                     .-.........- .a                       h
                                       .                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                           ,
                                             ''''
                                                x.                               -..
                                                                                   -                    -.
                                                                                                         ..-...
                                                                                                              -. ......- ...--.-                                               ....
                                                                                                                                                                                  . ..
                                                                                                                                                                                     ......- ...- - .............
                                                                                                                                                                                                                ..........-                                          ...,-          ,-           -
                                                                                                                                                                                                                                                                                                               y
Case 1:20-cv-22034-RNS Document 1 Entered on FLSD Docket 05/15/2020 Page 3 of 4




                                                        .
                                                             S..                               XW T                                       m M L-                            . . . .- . -
                                                     jlmp-e/ tzé.#w v- -- -58//37-c2 - --..- -...-.- - -
                                                     * :r -.
                                                           1--.0 -- -- LkM tL-loff                                                                                      . -   -   -   -   - -   -       - -       -


                                                       vzip-4xp écbx-wsnz? y?s& c/pd?-.-------- -- - -                                                              -



                                                      V MIIAI--Ja.  A &--. -0 0Tc.:5$/ -- -- .- --- -- .
                                                               XY a         X9V1C*/X --- -- ---.- - -.--- .                   - -


                                                    - v-0,--$-%,ah        A omû-   -M          -     -                  - -                                                                                   -           -         -


                                                     s.u soA ---           >-1zg-vJ-@- --.-       -- -.- -          -     -           -



                                                     f.p.-s
                                                     -                      /ç$/J-/-7/9zj -- ----                                                                                                                     -   -     -

                                                            - uç 1
                                                               T-wfa - ---y zYv1-L-q  .
                                                                                                                                                                                                    -
                                                     v-to--lls-mzl- .- ///J$   O J?/ -
             -           -                                           - -
                                                                                 >a> ?st> vATvtcra)4--- -.-                                                                                         - --- -
                                                                                                                                          #6($-'û-61- -                                    -.- - --
     -               - -                        -
                                                                  z'f- ?o,.,m - ----..* * -'/1.7 .-                                                                               - - - - - --- -
                                                                  j-
                                                                   c oo-â-
                                                                         i-lol- 611â(fij-.-- -                                                                                                                                      -
                                                         .  avw-a- .
                                                                   lzot'
                                                                       s                                    -                 -       7 7f2/-/#?--                                                      -                     - -




                                                            Aç-E--W/1
                                                                    ,4
                                                                                          W vA Kz--zlssbp hy                                                                          - ---
                                                                                                      lfV .f.&-.
                                                                                                               -..&6m- - -- ---- - -
                                                                                                                - - -


                                      -                      œclrv                         ,
                                                                                               (> FQ W IFW---D.%- -.     -- - -
                                                         VG                               r h hJ4d.
                                                                                                  Pa? pobïlrjzzntobl---                                                               --------- -.
                                                            èL,                           e-   -
                                                                                                       ?A,çATcxv--Y %%kT1S -                                                          -.---.- ---
         -       . - .-           -       - -           A:rA&K             - .    .        :ZJ- AO -A-
                                                                                      LJ-CO-
                                                                                         ---..-- - --.-             - -                                         /7 -/W- -


         -                   .
                                                     LL9-QAw>n-J%.6vu(.--...A9-Q,rf3,l
                                                                                     @ - .- .- ..
                 -               -    - -
                                                         o1L.% 1xK----'--- tM -v o&% --                                                                                                         - --                      --

     -               -       -   -    -

                                                         t
                                                                       W -y.-X;ME-Ta  Q.X& --VktVozy--7JJ1T=1.uc-
                                                                                                                w @-ïA>-
                                                                                                                       ?r
                                                                       pCg%6ç
                                                                       ,
                                                                            s)T=.
                                                                                kJ-q- '
                                                                                      Fl
                                                                                       zoy(XM-VJ--D.
                                                                                                   t
                                                                                                   <- FNL  =FO V'  - -
                                      -                        .t
                                                            w qr cc                        rooxt-zr
                                                                                                  vssx-xeé--wz> sx%us-vcw-pgmws-o c/g--
                                                             ârl zAKxn6-%cjT+
                                                                            b-JgM $LL%-QzzzqnLwj?uu,X 1aTa A < -
         --              -- - -           - -            rAv                -    1Q .C=-Jut?nJ
                                                                                             s
                                                                                             ---wxt-
                                                                                                   û -c-.L-fkeJ.
                                                                                                               q.octAl 7#-c.
                                                                                                                           %= & r<t7                                                      --                                  --



     --- -                                                                 x-axt                        vvtcuM
                                                                                                             f,''
                                                                                                                ît
                                                                                                                 *z
                                                                                                                  'h
                                                                                                                   wo -,.zs--?&arM
                                                                                                                                 -
                                                                                                                                 v-.;m-pzvzi-e--zn-gjcx
                                                         1- V
                                                            é
                                                                                               -       -                      -



                                                                                                       --cv
                                                                                                          o o--r-o. fr-ak r
                                                    -                                              .
                                                                                                                              ..
                                                                                                                               u so-w ozv m;.3-.ç-
                                                                                                                                                 .-,.4:..       -




     -                   -'                         -- -         -     -        7qkh?k%                         -
                                                                                                                        wj-w pw
                                                                                                                              c- A1zy-slwko yj% c.
                                                                                                                                                 m.l!p-.- --
     -               - .- -               -                  -       - - --           -                                           -       -   .- - -
                                                                                                                                                          uuaw t
                                                                                                                                                               .sszoix-ro,vwAzswz -
         -               - - -        - -            -           - -             - - -                 --       --        -           -       . - -   -   .   ?().-.&syur?C.f
                                                                                                                                                                            ?t:œ--- - -- ---
                                                                                                                                                      ?lvsovw-r-
                                                                                                                                                               l
                                                                                                                                                               ctota.tc                   by
                                                                                                                                                                                           u rgl&o            -
                                                                    V% =4 of 4w
Case 1:20-cv-22034-RNS Document 1 Entered on FLSD Docket 05/15/2020 Page                                                              >
                                                                                                          &
                                                                                                          -'           H              >
                                                                                                                                      m
                                                                                                     N    .
                                                                                                     >                 w
                                                                                                                       .              ,r.
                                                                                                                                        :
                                                                                                                                        .
                                                                                                  !-f                  t -
                                                                                                         trzY tM P
                                                                                                         Cp                          >
                                                                                                  M
                                                                                                         M                        ê
                                                                                                         o             m <%
                                                                                                                       0
                                                                                                              c                   N
                                                                                                                                -....
                                                                                                                                 1
                                                                              '
                                                                                                                                 V
                                                                                                         .?                 ;
                                                                                                                            .
                                                                                                                                      G.
                                                                                                                                       ,
                                                                                   k'
                                                                                    MM.v                  Gx:
                                                                                                          '4***n*h'-
                                                                                                                           ''           %
                                                                                                                                         A
                                                                                                                                         '
                                                                                                         ,        %.
                                                                                                          '
                                                                                                          h.w
                                                                                                            .v''                1-..<'>!
                                                                                                                                 .

                                                                                        '-'                                      i
                                                                                                                                 çk
                                                                                   y.

                                                                                        )-5
                                                                                          **
                                                                                                                                N
                                                                                   'x ..z




                                                   Nww.

                                                   k .-'$    ''
                                                              r-
                                                               ;.'
                                                                 '''''
                                                   ( !        ' ... '
                                                              h. .-.''
                                                  v
                                                  NY.                          ' .'-''*.e
                                                                                          .
                                                              .
                                                   .         Y'.x..t     twv.
                                                                            hN'' f.4
                                                             7     )+
                                                   5                          a>
                                                             e..-                        t



                                                             Nx          A.C) O
                                                                              .
                                                               -         .-

                                                             -
                                                             k.). y-
                                                                   r
                                                                   q
                                                                   z
                                                                   -
                                                                    j >,
                                                                       .
                                                                       rî'
                                                                         .                    ,- ,
                                                             1>                          >'
                                                                                         'x'
                                                             l-
                                                              <'
                                                               l                          Jr  .

                                                                                              J
                                                                                              !
                                                             >=                           w
                                                                                          Y
                                                            t;::L
                                                            />                          fAo
                                                                                          ..Vz
                                                                                         ..
